Exhibit 10.111

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made as of December      , 2005
(the “Effective Date”), by and between MARK FINKEL (“Executive”) and HALO
TECHNOLOGY HOLDINGS, INC., a Nevada corporation with a place of business at 200
Railroad Avenue, Greenwich, Connecticut 06830 (the “Company”).

WHEREAS, Executive has certain experience, expertise and skills that qualify him
to provide the services required by the Company;

WHEREAS, the Company desires to retain the services of Executive, and Executive
desires to be employed by the Company;

WHEREAS, Executive and the Company deem it in their respective interests to
enter into an agreement providing for the employment of Executive as the
Company’s Chief Financial Officer, subject to the terms and conditions
hereinafter set forth; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive hereby agree as
follows:

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company offers, and Executive hereby accepts, employment, effective as of
the Effective Date.

2. Term. Subject to earlier termination as provided in Section 5 hereof, this
Agreement shall commence on the Effective Date and end on December 31, 2006 (the
“Initial Term”). The Initial Term and any Renewal Term (as defined herein) shall
automatically be renewed and extended on the same terms and conditions contained
herein for consecutive one-year periods (the “Renewal Term”), unless not later
than one hundred and twenty (120) days prior to the end of the Initial Term or
any Renewal Term, as the case may be, either party shall give written notice to
the other party of its election to terminate this Agreement. The Initial Term
and the Renewal Terms are hereinafter referred to as the “Term.”

3. Capacity and Performance.

3.1 Position. During the Term hereof, Executive shall serve the Company as its
Chief Financial Officer and/or in any other commensurate senior officer position
with the Company that may be assigned to him by Company’s Chief Executive
Officer (“CEO”) and/or Board of Directors (the “Board”), provided that if
Executive is assigned one or more positions in addition to his primary position
as Chief Financial Officer, that such additional position(s) do not materially
increase the Executive’s duties and responsibilities above his primary duties
and responsibilities as Chief Financial Officer without Executive’s consent
(which shall not be unreasonably withheld or delayed). Executive shall also
serve in any other senior officer position that may be assigned to him by the
CEO or the Board with any of the Company’s subsidiaries or affiliates
(collectively, all the Company’s subsidiaries and affiliates are referred to as
the “Related Companies”) provided that such additional positions do not
materially increase the Executive’s duties and responsibilities above his
primary duties and responsibilities as Chief Financial Officer without
Executive’s consent (which shall not be unreasonably withheld or delayed).

3.2 Reporting and Location. Executive shall report to the CEO and the Board at
all times during the Term and shall perform his duties and responsibilities
hereunder at the Company’s principal executive offices . Executive shall also
travel from time to time as otherwise reasonably requested by the CEO or the
Board and/or as required pursuant to his duties hereunder

3.3 Responsibilities. Executive shall comply with and perform, faithfully,
diligently and to the best of his ability, such directions and duties in
relation to the Company’s business and affairs as the CEO or the Board may from
time to time vest in or request of him. Such duties and responsibilities shall
include, but not limited to, responsibility for the Company’s financial
operations and such other duties and responsibilities as set forth on Schedule A
hereto.

3.4 Commitments. Executive shall devote substantially all of his business time,
attention and energies, except while on vacation or other Company-authorized
leave taken by Executive, to the Company’s business and shall not engage in any
other business activity (without the Board’s written approval), whether or not
for profit or other pecuniary advantage, that materially conflicts with the
performance of his duties hereunder. For the avoidance of doubt, the Executive’s
current positions with the companies described on Schedule B attached hereto are
not considered to materially conflict with the Executive’s performance of his
duties hereunder. Executive’s holding a position with, or service on the board
of directors of, any other public company shall be conditioned on the prior
approval of the Board. Executive’s continuing service on any board of directors
other than that of the Company shall be conditioned on such service not
substantially interfering with Executive’s responsibilities hereunder or
violating his obligations pursuant to the Non-Competition Agreement (as defined
in Section 9).

3.5 Six Month Review. Within thirty (30) days after the end of the current
fiscal year (which ends June 30, 2006), the Company and the Executive shall
review Executive’s position and salary, and discuss any changes in title,
position and/or responsibilities, and commensurate changes in compensation, if
any.

4. Compensation and Benefits. As compensation for Executive’s performance of his
duties and obligations hereunder to the Company and subject to the provisions of
Sections 5 hereof, during the term hereof Executive shall receive the following:

4.1 Base Salary. Executive will receive his base salary paid at a rate of
$250,000 per year, payable at 1/12th that amount monthly, subject to any upward
modification resulting from his performance review as approved by the CEO, the
Board or any Compensation Committee of the Board (the Board or such Compensation
Committee, as applicable, is referred to herein as the “Compensation
Committee”), which review shall be performed at least annually during the Term
(the “Base Salary”). The Base Salary shall be payable in accordance with the
customary payroll practices of the Company as may be established or modified
from time to time. Executive’s Base Salary hereunder may be paid by the Company
through a subsidiary of the Company. Any such arrangement shall not affect the
Company’s ultimate obligation to pay to Executive the Base Salary required
hereunder or to honor any other obligation set forth herein.

4.2 Annual Performance Bonus. During the Term hereof, Executive will be eligible
to earn an annual performance bonus in accordance with the following:

(a) (1) Subject to Section 4.2(b), for each of the fiscal quarters ending
March 31, 2006 and quarterly thereafter, the Compensation Committee, in its sole
discretion after receiving recommendations from management of the Company, will
determine Executive’s specified financial and

business objectives (the “Objectives”), and will determine, in its sole
discretion, whether Executive has met those Objectives. If Executive meets those
Objectives the Company shall pay to Executive a bonus equal to 25% of Executive
annual Base Salary for each such quarter that the Executive has achieved the
Objectives. Subject to Section 4.2(b), if in the determination of the
Compensation Committee, Executive
achieves less than 100% of the Objectives for the applicable fiscal quarter.
Executive will receive no bonus unless a bonus is otherwise approved by the
Compensation Committee in its sole discretion. The bonus structure may be
changed from time to time, consistent with that applicable to the Company’s CEO.

(2) Subject to Section 4.2(b), for each of the fiscal quarters during the Term
ending March 31, 2006 and quarterly thereafter, the Compensation Committee, in
its sole discretion after receiving recommendations from management of the
Company, will determine Executive’s cash and equity compensation bonus
participation in the Halo Fiscal 2006 Senior Management Incentive Plan.

(b) The provisions of Section 4.2(a) are subject to the Company’s bonus policy
as may be modified from time to time, and bonuses will be paid, if at all, at
the same time and in the same manner as bonuses for the comparable period are
paid to the Company’s other senior executive officers. All bonus payment shall
be payable in accordance with the Company’s customary bonus practices as
established or modified from time to time. In addition, each bonus that may be
earned, if at all, pursuant to Sections 4.2(a) shall be subject in all cases,
except as may be otherwise provided in Section 5, to Executive’s continued
employment with the Company through June 30th of the respective fiscal year for
which Executive is eligible to earn a bonus.

4.3 Benefits. During the Term hereof and subject to any contribution therefore
generally required by the Company of executives of the Company in similar
positions as Executive, Executive shall be eligible to participate in all
employee benefits plans and policies as from time to time adopted by the

Company in effect for executives of the Company in similar positions.
Eligibility for such participation shall be subject to (i) the terms of the
applicable plan documents, (ii) generally applicable Company policies, and
(iii) the discretion of the Company and/or the Compensation Committee or any
other
committee of the Board provided for in or contemplated by such plan. The Company
may alter, modify, add to, or delete its employee benefits plans and/or policies
at any time as the Company and/or the Compensation Committee (and/or any other
Board committee), in its/their sole judgment, determine to be appropriate.

4.4 Business Expenses. The Company shall pay or reimburse Executive for all
reasonable business expenses incurred or paid by Executive in the performance of
his duties and responsibilities hereunder, subject to (i) any expense policy set
by the Company as may be modified from time to time, and (ii) such reasonable
substantiation and documentation requirements as may be specified by the Company
from time to time.

4.5 Equity. As of even date herewith, the Company has granted Executive the
options (the “2005 Options”) pursuant to that certain Stock Option Agreement
dated as of even date herewith between the Company and Executive (“2005 Option
Agreement”). From time to time the Compensation Committee, in its sole
discretion, may grant Executive other options to acquire Common Stock, or other
equity rights or compensation.

4.6 Office and Assistance. The Company shall provide Executive with suitable
office space and the services of an assistant. The Company will provide (or
reimburse) Executive for subscription and research publications and services to
aid in the provision of Executive’s services hereunder.

5. Termination of Employment. Notwithstanding the provisions of Section 2
hereof, Executive’s employment and this Agreement shall terminate prior to the
expiration of the Term under the following circumstances.

5.1 Death or Disability.

(a) In the event of Executive’s death or Disability (as defined below) during
the Term hereof, Executive’s employment and this agreement shall immediately and
automatically terminate and the Company shall pay to Executive (or in the case
of death, Executive’s designated beneficiary or, if no beneficiary has been
designated by Executive, his estate), any Base Salary, any bonus pursuant to
Section 4.2 and vacation, each to the extent earned but unpaid through the date
of death or Disability. To the extent Executive qualifies for either short term
disability and/or long term disability insurance in accordance with the terms
and conditions of the Company’s plans, the Company may offset any such insurance
payments against any Base Salary paid to Executive (including any such payment
made pursuant to this section 5.1).

(b) As used herein, the term “Disability” shall mean that the Executive has
become disabled by suffering physical or mental illness, injury, or infirmity
that prevents Executive from performing, with or without reasonable
accommodation, Executive’s essential job functions for any one hundred fifty

(150) days in any one hundred eighty (180)-day period, the Board determines in
good faith that such illness or other disability is likely to continue for at
least the next following thirty (30) days, and the Board notifies Executive of
such determination.

5.2 By the Company for Cause.

(a) Upon approval of a majority of the Board, the Board may terminate
Executive’s employment and this Agreement for Cause (as defined below) at any
time during the Term hereof. The Board and/or Company shall thereafter have no
further obligation or liability to Executive relating to Executive’s employment
or this agreement, other than Base Salary, any bonus pursuant to Section 4.2 and
vacation, each to the extent earned but unpaid through the date of termination.

(b) Any one or more of the following events or conditions shall constitute
“Cause” for termination: (i) the substantial, continuing and knowing failure of
Executive to render services to the Company or any Related Company in accordance
with the terms or requirements of his employment; (ii)

gross negligence, willful misconduct, or breach of fiduciary duty to the Company
or any Related Company, or disloyalty or dishonesty (which disloyalty or
dishonesty results in direct or indirect material loss, damage or injury to the
Company or any Related Company); (iii) the commission of an act of embezzlement
or fraud; (iv) deliberate disregard of the rules or policies of the Company or
any Related Company that results in direct or indirect material loss, damage or
injury to the Company or any Related Company; (v) the unauthorized disclosure of
any trade secret or confidential information of the Company or any Related
Company which results in direct or indirect material loss, damage or injury to
the Company or any Related Company; (vi) the commission of an act which
knowingly or intentionally constitutes unfair competition with the Company or
any Related Company or which knowingly or intentionally induces any customer or
supplier to breach a contract with the Company or any Related Company; or
(vii) material breach of this Agreement or breach of the Non-competition
Agreement or the Confidential Information Agreement (as defined in Section 9).
Notwithstanding the foregoing, Cause shall not occur pursuant to provision
5.2(b)(i) above or pursuant to provision 5.2(b)(vii) above (but in the case of
provision 5.2(b)(vii), only with respect to material breaches of this Agreement
and not the other referenced agreements), unless Executive fails, within 30 days
after receipt of written notice from the Company specifying the event or
condition giving rise to Cause, to cure such event or condition, if capable of
cure, provided, however, that if such event or condition is not capable of cure
without a material undertaking by the Company, said notice shall not be required
and the termination hereof shall not be delayed by any such thirty (30) day
period. Notwithstanding the foregoing, Cause shall not occur pursuant to
provision 5.2(b)(ii) with respect to gross negligence, willful misconduct or
breach of fiduciary duty, due to unintentional acts or omissions, unless
Executive fails, within 30 days after receipt of written notice from the Company
specifying the event or condition giving rise to Cause, to cure such event or
condition, if capable of cure, provided, however, that if such event or
condition is not capable of cure without a material undertaking by the Company,
said notice shall not be required and the termination hereof shall not be
delayed by any such thirty (30) day period.

5.3 By the Company other than for Cause. The Company may terminate Executive’s
employment and this Agreement other than for Cause effective at any time upon
one hundred and twenty (120) days prior written notice to Executive. Any
determination by the Company not to renew this Agreement prior to the end of the
Initial Term or any Renewal Term, as the case may be, shall be treated as a
termination by the Company pursuant to this Section 5.3.

5.4 By Executive for Good Reason. Executive may terminate his employment and
this Agreement at any time during the Term hereof if Executive has Good Reason
(as defined below) for termination. For purposes hereof, Executive shall have
“Good Reason” for termination if Executive has given written notice to the
Company within sixty (60) days following the date on which he learns of the
occurrence, without his prior written consent, of any of the following events
during the Term, which notice specifies the nature of such event, and the
Company fails to cure such event to Executive’s reasonable satisfaction within
thirty (30) days following receipt of such notice from Executive:

(a) the failure of the Company to continue Executive in the position of Chief
Financial Officer of the Company, except where such failure is for Cause or due
to Executive’s Disability or death.

(b) A material diminution in the nature or scope of Executive’s
responsibilities, duties or authority; provided, however, that the assignment to
others of the duties or responsibilities of Executive while Executive is out of
work due to a Disability, leave of absence or vacation, shall not constitute
such diminution;

(c) Any reduction in Executive’s Base Salary, or any failure to pay Executive’s
Base Salary or bonus (if any) when due;

(d) A breach by the Company of any of its material obligations to Executive
under this Agreement, including, without limitation, breach of the consent
requirements under Section 3.1; or

(e) moving the Company’s principal executive offices to a location other than
within the following: Fairfield County, Connecticut; Westchester County, New
York; New York City; or Northern New Jersey.

5.5 By Executive for other than Good Reason. Executive may, upon at least one
hundred and twenty (120) days written notice, terminate this Agreement and his
employment with the Company for any reason other than death, Disability or Good
Reason. During such 120-day period, Executive will be available on a full-time
basis for the benefit of the Company. The Company, at its own option, may
accelerate Executive’s departure date. If Executive terminates his employment
under this Section 5.5, the Company shall have no further obligation to provide
compensation or benefits to Executive after his actual departure date, other
than for any Base Salary, any bonus pursuant to Section 4.2 and any vacation,
each to the extent earned but unpaid through his actual departure date. Any
determination by the Executive not to renew this Agreement prior to the end of
the Initial Term or any Renewal Term, as the case may be, shall be treated as a
termination by the Executive pursuant to this Section 5.5.

5.6 Severance Payments.

(a) In the event that the Company terminates Executive’s employment and this
Agreement other than for Cause pursuant to Section 5.3, or the Executive
terminates his employment with the Company and this Agreement for Good Reason,
Executive will be eligible, subject to Section 5.6(b) hereof, for the following

(i) any Base Salary, any bonus pursuant to Section 4.2 and any vacation, each to
the extent earned but unpaid through actual termination date;

(ii) A continuation of Executive’s Base Salary for a period equal to twelve
months. Salary continuation shall be payable at Executive’s Base Salary rate as
of his termination date and in accordance with the Company’s normal payroll
practices as modified from time to time; and

(iii) if Executive elects to continue medical insurance coverage after his
termination date and in accordance with the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), payment of the portion of
Executive’s monthly premium payments customarily paid by the Company for
employees, until (x) the conclusion of the one-year period after the termination
of his employment, (y) Executive no longer is eligible for COBRA coverage, or
(z) Executive accepts other employment through which he is eligible for medical
insurance coverage that is comparable to such COBRA coverage, whichever occurs
first. Thereafter, Executive will be responsible for any and all payments for
the elected period of continued health insurance coverage under COBRA.

If the termination is by Executive for Good Reason pursuant to Section 5.4(c)
hereof, any reference to Base Salary above in Section 5.6(a)(ii) shall refer to
Base Salary in effect immediately prior to the reduction by the Company giving
rise to the right to terminate pursuant to Section 5.4(c)

(b) The Company’s obligation to provide any severance payments and COBRA premium
payments pursuant to Section 5.6(a)(ii) and/or 5.6(a)(iii)hereof shall be
subject to and conditioned upon Executive’s execution of a separation agreement
(the “Separation Agreement”) reasonably satisfactory to

Executive and the Company, which shall include a non-disparagement clause and a
comprehensive release of claims that, if required by applicable law, provides
for a 7-day revocation period (the “Revocation Period”). Notwithstanding
anything in this Section 5.6, if any payments under Section 5.6(a) would
otherwise be due on a date prior to the expiration of the Revocation Period,
such payment shall instead be paid on the first business day immediately
following the expiration of the Revocation Period (provided that no revocation
right has been exercised by Executive). Notwithstanding any provision herein to
the contrary, any payments under Section 5.6(a) shall be conditioned on
Executive’s fulfilling his obligations under the Non-Competition Agreement and
the Confidentiality Agreement, and no such payments shall be due to Executive in
the event of any breach of either or both of said agreements or other terms
hereof which survive the termination hereof.

5.7 Resignation of Officer/Director Positions. In the event Executive’s
employment with Company terminates for any reason, he shall submit his written
resignation, effective as of his termination date, from all (i) officer and
director positions with the Company, (ii) officer and director (or

equivalent) positions with any of the Related Companies and (iii) officer and
director (or equivalent) positions with any entity with respect to which the
Company is an investor or lender, and all duties associated with such positions
(if Executive undertook such positions described in this clause (iii) at the
request of the Company).

6. Effect of Termination. The provisions of this Section 6 shall apply in the
event of termination of this Agreement and/or Executive’s employment pursuant to
Sections 2 or 5.

6.1 Payment in Full. Payment by the Company to Executive of any Base Salary and
other compensation amounts as provided and referenced herein shall constitute
the entire obligation of the Company to Executive, except that nothing in this
Section 6.1 is intended or shall be construed to affect the rights and
obligations of the Company, on the one hand, and Executive, on the other, with
respect to any loans, stocks, warrants, stock pledge arrangements, option plans,
option agreements or other agreements to the extent said rights or obligations
survive Executive’s termination of employment under the provisions of documents
relating hereto.

6.2 Termination of Benefits. Except for any right of continuation of benefits
coverage to the extent provided by COBRA or other applicable law or as otherwise
described herein, benefits shall terminate pursuant to the terms of the
applicable benefit plans as of the termination date of Executive’s

employment without regard to any severance, consulting or other payments to
Executive following such termination date.

6.3 No Mitigation or Offset. In the event of any termination of Executive’s
employment with the Company, Executive shall be under no obligation to seek
other employment or otherwise mitigate the obligations of the Company under this
Agreement, and there shall be no offset against amounts due the Executive under
this Agreement on account or any remuneration or other benefit earned or
received by the Executive after such termination.

7. Survival of Certain Provisions. The obligations of Executive under the
Non-competition Agreement and the Confidentiality Agreement expressly survive
any termination of Executive’s employment regardless of the manner of such
termination, or termination of this Agreement. Moreover, the rights and
obligations contained herein shall survive the termination of Executive’s
employment for any reason if so provided herein or if necessary or desirable to
fully accomplish the purpose of such provision.

8. Withholding Taxes. All payments made by the Company under this Agreement
shall be subject to and reduced by any federal, state and/or local taxes or
other amounts required to be withheld by the Company under any applicable law,
and the Company may withhold from any amounts payable to Executive (including
any amounts payable to Executive pursuant to this Agreement) in order to comply
with such withholding obligations.

9. Other Agreements; Non-competition Agreement; Confidential Information
Agreement; Insurance and Indemnity.

9.1 Executive confirms to the Company that entering into this Agreement and his
performance of the position and duties described herein do not and will not
breach any agreement entered into by Executive prior to employment with the
Company. Executive has provided, or prior to the Effective Date will provide,
the Company with a copy of any such agreements.

9.2 Executive acknowledges that he will be required to sign the Non-competition
Agreement in the form executed by the Company’s other senior executive officers
(the “Non-competition Agreement”) and the Confidential Information Agreement in
the form executed by the Company’s other senior executive officers (the
“Confidential Information Agreement”) concurrently with the Company’s execution
of this Agreement and as a condition of his employment or continued employment
with the Company. If Executive breaches his obligations under this Agreement,
the Non-competition Agreement, the Confidential Information Agreement or the
Separation Agreement signed under Section 5.6(b), Executive acknowledges that
the Company may pursue any remedies at law or in equity available to the
Company, including the right to seek specific performance or an injunction as
set forth in Section 10.8.

9.3 The Company shall maintain a directors and officers insurance policy with
Executive covered under such policy to the same extent other senior executives
and board members are covered and Executive shall be entitled to indemnification
to the fullest extent permitted by applicable law subject to the terms and
provisions of the Company’s by-laws and certificate of incorporation (and any
indemnity agreement between the Company and Executive) as they relate to
indemnification of directors and officers (in each case, covering actions taken
or omitted to be taken by Executive during the time period during which the
Executive is, or was, an executive officer or director of the Company).

10. Miscellaneous

10.1 Assignment. Executive shall not assign this Agreement or any interest
herein. The Company may assign this Agreement. No such assignment shall be
deemed a “termination” of Executive’s employment within the meaning of
Section 5. This Agreement shall inure to the benefit of and be binding upon the
Company’s successors and assigns.

10.2 Severability/ Reformation. In the event that any nonmaterial provision of
this Agreement is determined to be legally invalid, the affected provision shall
be stricken from the Agreement and the remaining terms of the Agreement shall be
enforced so as to give effect to the intention of the parties to the maximum
extent practicable, and this Agreement shall be construed and reformed to the
maximum extent permitted by law.

10.3 Waiver; Amendment. Any waiver by the Company of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of such provision or any other provision hereof. In addition,
any amendment to or modification of this Agreement or any waiver of any
provision hereof must be in writing and signed by the Company.

10.4 Notices. All notices, request and other communications provided for by this
Agreement shall be in writing and shall be effective when delivered in person or
four business days after being deposited in the mail of the United States,
postage prepaid, registered or certified, and addressed (a) in the case of
Executive, to the address set forth underneath his signature to this Agreement
or (b) in the case of the Company, to the attention of the Board, with a copy to
the Secretary of the Company c/o Halo Technology Holdings, Inc., 200 Railroad
Avenue, Greenwich, CT 06830; and/or to such other address as either party may
specify by notice to the other, or, in the case of the Company, to any other
address which at the time is the Company’s principal headquarters.

10.5 Entire Agreement. This Agreement, the Non-competition Agreement,
Confidential Information Agreement, the stock options agreements referenced in
Section 4.5, and any indemnity agreement referenced in Section 9.3, constitute
the entire agreement between the Company and Executive with respect to the terms
and conditions of Executive’s employment with the Company and supersede and
cancel all prior communications, agreements and understanding, written or oral,
between Executive and the Company with respect to the terms and conditions of
Executive’s employment with the Company.

10.6 Counterparts. This Agreement may be executed in counterparts, each of which
shall be original and all of which together, shall constitute one and the same
instrument.

10.7 Governing Law. This Agreement, the employment relationship contemplated
herein and any claim arising from such relationship, whether or not arising
under this Agreement, shall be governed by and construed in accordance with the
internal laws of the State of Connecticut without giving effect to any choice or
conflict of laws provisions or rule thereof, and this Agreement shall be deemed
to be performable in such State.

10.8 Resolutions of Disputes. Exclusive jurisdiction over any claims arising out
of this Agreement shall be any court appropriate subject matter jurisdiction in
the State of Connecticut and the parties by this Agreement expressly subject
themselves to the personal jurisdiction of said court for the resolution of any
dispute, action, or suit arising in connection with this Agreement         .

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by Executive, as of the date first above written.

HALO TECHNOLOGY HOLDINGS, INC.

/s/ Ron Bienvenu
Name: Ron Bienvenu
Title: Chief Executive Officer

MARK FINKEL

/s/ Mark Finkel

1

Schedule A – Duties and Responsibilities:

The Executive’s responsibilities will include the following:



  1.   Overall responsibility for financial reporting and audit functions in
compliance with all SEC requirements;



  2.   Implementation of financial reporting controls, procedures and systems in
compliance with Sarbanes-Oxley requirements;



  3.   Day to day operational responsibility for the Company;



  4.   Participation in M&A activity as needed;



  5.   Responsibility for financial modeling and forecasting;



  6.   Responsibility for implementation of budget process;



  7.   Investor relations — including preparation for and participation in
earnings calls and interaction with Wall Street analysts;



  8.   Monthly and quarterly financial and operational reports to Board of
Directors and Board meetings;



  9.   Oversight of implementation of Company-wide IT systems; and



  10.   Oversight of Human Resources function.

For the avoidance of doubt, Executive shall not be deemed to have breached his
obligations hereunder to perform the above-described duties and responsibilities
if the Company has not provided reasonably adequate support to the Executive.

2 Schedule B – Approved Positions

Director, Chairman of the Board of Directors and largest shareholder of
RightAnswers, Inc. – a

company which provides self-service software and content for internal technical
support.

Director and Chairman of the Board of Directors of ISD Corporation – a company
which provides customer transaction management software for retailers.
Representing Prism Opportunity Fund.

Director of ProSight, Inc. – a company which provides portfolio management
software for IT management. Representing Prism Opportunity Fund.

Venture Partner in Prism Opportunity Fund, in which role the Executive advises
Prism on its investments in ISD and ProSight. This fund is fully invested and
plans no new investments.

None of the above companies are publicly traded.

3